Citation Nr: 1810699	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO. 13-09 273A	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disorder manifested by back spasms.


ORDER

Service connection for a disorder manifested by back spasms is denied.


FINDING OF FACT

Although the Veteran was treated in service for complaint of pain in the upper back, the Veteran does not have a current disorder manifested by back spasms.


CONCLUSION OF LAW

The basic service connection criteria for a disorder manifested by back spasms have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is a veteran (the Veteran) who had active duty service from April 1989 to January 2003. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in Houston, Texas.

In April 2015, the Board remanded this issue for additional evidentiary development as well as a claim of entitlement to service connection for osteoporosis. The RO granted the osteoporosis claim in July 2015, resolving the appeal as to that issue. The remaining issue has since been returned to the Board for further appellate action. In April 2015, the Board also granted a claim of entitlement to service connection for breast cancer, an issue on appeal at that time. The Board's decision with respect to that claim is final. See 38 C.F.R. § 20.1100 (2017). 

The Veteran is seeking service connection for claimed back spasms, which she asserts represents a current disorder that was incurred in service (see VA Form 21-4138 dated April 30, 2009). The Board notes that the RO made a distinction in adjudicating her claims between "back spasms" and a "cervical spine condition." The RO denied both claims; however, on the Notice of Disagreement, the Veteran specified a lower back condition and back spasms. Accordingly, a service connection claim regarding the cervical spine or neck is not on appeal. The Board has characterized the claim consistent with the Veteran's description and has broadly interpreted the claim as encompassing any musculoskeletal disorder affecting the thoracolumbar or lumbosacral spine. 

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal the Veteran's spine was normal at examination, acceptance, and enrollment into service. The Veteran was seen on April 17, 1990, for complaint of pain in the left scapular area. The assessment was an "acute" trapezius/rhomboid sprain/strain. She was treated again on May 4, 1990, for similar complaints. The diagnosis was "acute" trapezius strain/sprain. 

A periodic examination in August 1994 contained normal findings for the spine and other musculoskeletal system. A December 13, 1996, Occupational Exposure Questionnaire reveals the Veteran's account that she had no physical complaints at that time. 

A Report of Medical Assessment at service separation in January 2003 reveals that, compared to her last medical assessment/physical examination, her overall health was the same; she had not had any illnesses or injuries that caused her to miss duty for longer than 3 days; she had not been seen by or treated by a health care provider or admitted to a hospital; and she had not sustained any injury or illness for which she did not seek medical care. She also indicated that she had no conditions which limited her ability to work in her primary military specialty. The Veteran's medical history was discussed with her and there were no medical issues that would prevent separation. The examiner found that no further evaluation was recommended. The Board finds that this is probative evidence that, to the extent of any symptoms pertinent to the back experienced in service, there was no back disorder at service separation.

The Veteran was treated after service in April 2006 for complaint of neck pain which was attributed to arthritis and cervical degenerative disc disease. She did not report low back symptoms at that time, and no findings pertinent to the low back were reported. 

An examination for complaints of neck, shoulder-girdle, and arm symptoms in October 2006 reveals a finding of normal thoracic kyphosis (VBMS record 10/26/2010). This is directly pertinent to the presence of scoliosis at the thoracic level, which is defined as a lateral deviation in the normally vertical line of the spine. See Dorland's Illustrated Medical Dictionary 1706 (31st ed. 2007). 

The Veteran filed the current claim in April 2009, more than six years after service separation. Around this time, the Veteran initiated treatment with VA. A May 1, 2009, Physician New Patient Note reveals complaint of tenderness over the paravertebral muscles of the upper thoracic spine. She was assessed with a muscle strain. Low back complaints were not noted (VBMS record 06/04/2009). 

The RO obtained a VA examination in July 2010. The Veteran reported to the examiner that she was not sure how she injured her back in service, but remembers that she was backing out of her driveway and she started to experience spasms. She went to an emergency room and was treated there and referred to therapy. She reported that she continued to have back spasms throughout her time in service. The Veteran reported a history of decreased motion, stiffness, weakness, and spasms. On examination, her posture was normal, her gait was normal, spinal curvatures were all normal, and there was no objective evidence of spasms, muscle atrophy, guarding, pain with motion, tenderness, or weakness. Muscle strength testing was normal and muscle tone was normal. Sensory examination was also normal. Thoracolumbar range of motion testing was conducted and the results were normal, with no objective evidence of pain experienced with motion. X-rays of the lumbar spine were normal. X-rays of the thoracic spine showed a minimal curvature, but were otherwise normal. 

The July 2010 VA examiner opined that the muscle strains of the upper back were secondary to a congenital scoliosis, but found that there was no nexus between current upper back pain and the upper back strain in service in 1990. The rationale was that the 1990 strain was treated and the problem resolved with no further treatment for that problem. There was no history of trauma in service. In May 2009, she was treated for a back strain, but had normal range of motion on examination. The examiner concluded that, while there was a minimal scoliosis of the upper thoracic spine, scoliosis was a congenital disease and the degree of angulation was within normal limits to be accepted into the military. 

An October 4, 2013, Primary Care Note reveals complaint of chronic pain in the upper back. A November 15, 2013, Endocrine Consultation reveals complaint of chronic back pain. A November 6, 2014, Primary Care Note reveals complaint of chronic pain to the upper back (VBMS record 04/16/2015). 

The Veteran was afforded another VA examination in July 2015. In response to the question whether the Veteran now has or has ever been diagnosed with a thoracolumbar spine (back) condition, the examiner responded "No," and stated, "there is no objective evidence to support a diagnosis for the claimed condition at this time." In response to the question whether the Veteran reports that flare-ups impact the function of the thoracolumbar spine (back), the examiner responded "No." The examiner also reported that testing for range of motion, strength, reflexes, radiculopathy, and sensation were all normal. On her examination, she had no complaints of thoracolumbar pain. Rather, her pain was in the neck. In contrast to the July 2010 report, the examiner found no congenital defects. The examiner concluded that no back condition was found. 

In an attempt to clarify whether there was evidence of aggravation of congenital scoliosis in service and, if so, the identity of the resulting disability, the Board sought a VHA specialist's opinion. The reviewing VHA physician was unable to provide the requested opinion. When asked for the reasons in an email, the physician essentially expressed confusion as to the difference between a congenital disease and defect, and described the lack of information regarding childhood diagnoses. The specialist noted that mild thoracic scoliosis is usually not present at birth, but develops during childhood, and that a mild degree of scoliosis is common and may not result in adverse clinical effects. 

VA must ensure that any medical opinion, including one that states no conclusion can be reached is "based on sufficient facts or data." See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009); Jones v. Shinseki, 23 Vet. App. 382 (2010). Here, the specialist provided an explanation regarding the inability to provide an opinion as to the congenital nature of the condition, which noted the lack of evidence of childhood diagnoses. The Board has found the inability to provide an opinion as to aggravation of congenital scoliosis to be non-prejudicial in light of the finding, discussed below, that there is no current disability.

After a review of all of the evidence, the Board finds that there is no current chronic disability manifested by back spasms. The Board acknowledges that there is conflicting information in the medical record as to the existence of a current disability. There is a specific finding of a congenital thoracic scoliosis. However, while the June 2010 examiner attributed muscle strains to the congenital thoracic scoliosis, muscle strains are not necessarily a chronic disability. A strain is defined as an overstretching or overexertion of some part of the musculature. See Dorland's Illustrated Medical Dictionary 1803 (31st ed. 2007). 

Back spasms are also not a chronic disability, but are a symptom. A description of symptoms does not constitute a chronic disability for which service connection can be granted. VA does not grant service connection for symptoms alone, without an identified basis for those symptoms. A competently identified current chronic disability is required, not just a description of symptoms. See 38 U.S.C.A. § 1110.

The reasoning of the VA specialist is certainly confused. However, the opinion is essentially inconclusive as to aggravation of the congenital scoliosis. The question of aggravation of the congenital thoracic scoliosis is not a relevant concern in the absence of an identified chronic disability as a manifestation of the aggravation. As noted by the specialist, scoliosis is a common condition which does not always result in disability. The specialist did not identify a potential chronic disability that may be associated with the congenital scoliosis or with potential aggravation of the congenital scoliosis, and the clinical record does not otherwise do so. 

The references to "chronic pain in the upper back" in several of the clinical records are also unpersuasive as to the presence of a current disability as they are references to the Veteran's complaints and are not presented as clinical or diagnostic findings. 

The Board acknowledges that several VA problem lists have noted thoracic or lumbosacral neuritis or radiculitis and/or closed dislocation of thoracic vertebra. See VBMS record 04/16/2015 at 1; VBMS record 04/16/2015 at 9. However, none of these references is presented in the context of an examination of the thoracic spine or lumbosacral spine. They are simply listed without reference to supporting examinations or studies. A review of records of clinical visits does not substantiate these references as actual diagnoses rendered from examinations or diagnostic studies. Moreover, investigation conducted on remand to the RO did not indicate that any records were missing from the electronic record. Most significant, these notations directly conflict with the findings of the more recent VA examination in July 2015, which found no back disability of any kind. While these references are certainly notable, and warrant investigation, such investigation has been conducted and has shown no back disability. The findings of the July 2015 examination are more persuasive than these unexplained notations. 

The Board has considered the Veteran's statements in support of her claim. Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that the Veteran is competent to describe her symptoms; however, she is not competent to provide a diagnosis of a chronic disability manifested by back spasms. Her description is simply that she has back spasms. In written argument received in January 2018, she reiterated that she has been having back spasms since service. She noted that she has seen physical therapists and chiropractors for these symptoms. However, she did not identify a specific diagnosis of an associated disorder. She noted that she has osteoporosis; however, this is already a service-connected condition. Moreover, the persistence of her symptoms appears to be disproven as she has on multiple occasions appeared for examination expressing to the examiner that she was not having problems with her back. These include the VA examinations in July 2010 and July 2015. 

In sum, the Board finds that a preponderance of the evidence is against any current chronic thoracolumbar spine or lumbosacral spine disability manifested by back spasms. As the existence of a current disability is an essential element for service connection, the Board concludes that the criteria for service connection are not met. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Texas Veterans' Commission 

Department of Veterans Affairs


